DETAILED ACTION
This Office Action is in response to the amendment filed 11/12/2021.

Allowable Subject Matter
Claims 1-2, 4-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In response to the Interview Summary dated 11/5/2021 and Applicant’s Remarks dated 11/12/2021, the Examiner agrees that the references by Lutz and Van Bentham fail to teach “applying a reversal of the function to the preliminary function result to determine an error in the preliminary function result”, a “(ULP) circuit”, and “a processing pipeline comprising…a plurality of multiplier circuits…and control circuitry to…control multiplexers of the processing pipeline so as to control to which of the multiplier circuits of the pipeline values from a preceding processing of the pipeline are directed”, as recited in independent claims 1, 13, 22 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182